IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,             :   No. 1829 Disciplinary Docket No. 3
                   Petitioner               :
                                            :
                 v.                         :   No. 33 DB 2012
                                            :
                                            :
MIKEL D. JONES,                             :   Attorney Registration No. 72979
                         Respondent         :   (Philadelphia)


                                       ORDER


PER CURIAM:


       AND NOW, this 6th day of August, 2014, there having been filed with this Court

by Mikel D. Jones his verified Statement of Resignation dated May 8, 2014, stating that

he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance

with the provisions of Rule 215, Pa.R.D.E., it is

       ORDERED that the resignation of Mikel D. Jones is accepted; he is disbarred on

consent from the Bar of the Commonwealth of Pennsylvania retroactive to July 18,

2012; and he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall

pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.